    


SIXTH AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (the
“Amendment”), dated as of August 3, 2018, is made and entered into among PULTE
MORTGAGE LLC (the “Seller”), COMERICA BANK (“Comerica”), as agent (in such
capacity, the “Agent”) and a Buyer, and the other financial institutions from
time to time signatories thereto (the “Buyers”).
RECITALS:
A.    The Agent, the Seller and the Buyers are parties to that certain Amended
and Restated Master Repurchase Agreement dated as of September 4, 2015 (as
amended or otherwise modified from time to time, the “Repurchase Agreement”).
B.    The Agent, the Seller and the Buyers now desire to further amend certain
provisions of the Repurchase Agreement as set forth herein.
AGREEMENT:
In consideration of the premises herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, all
parties hereto agree as follows:
1.Capitalized terms used and not otherwise defined in this Amendment have the
meanings specified in the Repurchase Agreement.
2.    The Seller has requested that certain changes to the Maximum Aggregate
Commitment from time to time under the Repurchase Agreement be made. In
connection therewith, Schedule BC of the Repurchase Agreement is amended and
restated by Schedule BC attached hereto.
3.    The following definitions in Section 1.2 of the Repurchase Agreement are
amended and restated in their entirety as follows:
“‘Applicable Margin’ means (a) for the Daily Adjusting LIBOR Rate, 2.05% per
annum, and (b) for the Prime Reference Rate, 1.05% per annum.
“‘Buyers’ Margin Percentage’ means:
(a)    for Conforming Mortgage Loans (other than Aged Mortgage Loans),
ninety-seven percent (97%);
(b)    for FHA Low FICO Score Mortgage Loans (other than Aged Mortgage Loans),
ninety-seven percent (97%);
(c)    for Jumbo Mortgage Loans, ninety-seven percent (97%);
(d)    for Aged Mortgage Loans, ninety-seven percent (97%);
(e)    for Second Mortgage Loans, fifty percent (50%);    
(f)     for Non-QM Mortgage Loans, ninety-five percent (95%);
(g)    for Discretionary Loans, the Buyer’s Margin Percentage for the underlying
type of Purchased Loan which would apply if such Mortgage Loan met the
requirements waived by Agent under Section 22.8; and
(h)    for Wet Loans, the Buyer’s Margin Percentage for the underlying type of
Purchased Loan which would apply if such Purchased Loan were a Dry Loan.”
“‘Jumbo Mortgage Loan’ means a Mortgage Loan that (a) would be a Conforming
Mortgage Loan except that the original principal amount is more than the maximum
Agency loan amount, but not more than Two Million Dollars ($2,000,000) unless
approved by Agent, and (b) the obligor of such Mortgage Loan has a FICO Score of
not less than 680.”
“‘Termination Date’ means (a) the earlier to occur of August 2, 2019 or (b) the
date when the Buyer’s Commitments are terminated pursuant to this Agreement, by
order of any Governmental Authority or by operation of law.”
4.    The following definitions are added to Section 1.2 of the Repurchase
Agreement:
“‘Non-QM Mortgage Loan’ means a Mortgage Loan that (a) with respect to which the
original principal amount is not more than One Million Dollars ($1,000,000)
unless approved by Agent, (b) the obligor of such Mortgage Loan has a FICO Score
of not less than 620, (c) such Mortgage Loan is not a Conforming Loan or a Jumbo
Loan and (d) is a closed-end consumer credit transaction secured by a dwelling
that is subject to and meets the ability to repay requirements of 12 CFR
1026.43(c) but is not a qualified mortgage under 12 CFR 1026.43(e).”


“‘Non-QM Loan Sublimit’ is defined in Section 4.2(c).”


5.    Section 4.1(b) of the Repurchase Agreement is amended to delete the period
(“.”) at the end of clause (vi) and replace it with “, plus”; and add the
following as new clause (vii):


“(vii) For Purchased Loans which are Non-QM Mortgage Loans, the lesser of (A)
the Purchase Value of all such Non-QM Mortgage Loans, or (B) the Non-QM Loan
Sublimit.”


6.    Section 4.2(c) of the Repurchase Agreement is amended and restated to read
in its entirety as follows:
“(c)    The Aggregate Outstanding Purchase Price of all Purchased Loans that are
of the type listed in the first column of the following table shall not exceed
the percentage of the Maximum Aggregate Commitment or amount listed in the
second column of the table (the name of that Sublimit is set forth in the third
column).


Type of Purchased Loan
Maximum percentage/amount of Maximum Aggregate Commitment
Name of Sublimit
FHA Low FICO Score Mortgage Loans (other than Aged Mortgage Loans)
5%
“FHA Low FICO Score Loan Sublimit”
Jumbo Mortgage Loans
30%
“Jumbo Loan Sublimit”
Aged Mortgage Loans
$5,000,000.00
“Aged Mortgage Loan Sublimit”
Second Mortgage Loans
$5,000,000.00
“Second Mortgage Loan Sublimit”
Discretionary Loans
$3,000,000.00
“Discretionary Loan Sublimit”
Non-QM Mortgage Loans
10%
“Non-QM Mortgage Loan Sublimit”





7.    Paragraph 9 of Schedule DQ to the Repurchase Agreement is amended and
restated to read in its entirety as follows:
“9. More than sixty (60) days shall have elapsed since the Purchase Date of any
Conforming Mortgage Loan (other than any Aged Mortgage Loan), more than sixty
(60) days shall have elapsed since the Purchase Date of any FHA Low FICO Score
Mortgage Loan (other than any Aged Mortgage Loan), more than forty-five (45)
days shall have elapsed since the Purchase Date of any Jumbo Mortgage Loan,
Second Mortgage Loan or Non-QM Mortgage Loan, or more than ninety (90) days, but
not less than sixty one (61) days, shall have elapsed since the Purchase Date of
any Aged Mortgage Loan.”


8.    The first sentence of Schedule EL to the Repurchase Agreement is amended
and restated to read in its entirety as follows:
“‘Eligible Loans’ means Single-family Loans that are amortizing Conforming
Mortgage Loans, FHA Low FICO Score Mortgage Loans, Jumbo Mortgage Loans, Aged
Mortgage Loans, Non-QM Mortgage Loans, Second Mortgage Loans and Wet Loans that
satisfy all criteria for Eligible Loans set forth on this Schedule EL and are
not subject to a Disqualifier.”


9.    Paragraph 15 of Schedule EL to the Repurchase Agreement is amended and
restated to read in its entirety as follows:
“That has a loan to value ratio greater than (x) ninety five percent (95%) with
respect to Non-QM Mortgage Loans and (y) eighty percent (80%) with respect to
other Mortgage Loans unless such Mortgage Loan is guaranteed by VA or is insured
by FHA or private mortgage insurance provided by a provider acceptable to the
Agent provided, however, that a Conforming Mortgage Loan or Jumbo Mortgage Loan
may have a loan-to-value ratio greater than 80% (but not more than 100%), so
long as the portion of such Conforming Mortgage Loan or Jumbo Mortgage Loan in
excess of 80% of the value of the related Mortgaged Premises is covered by
mortgage insurance acceptable to Agent.”


10.    Reassertion of Representations and Warranties, No Default. The Seller
hereby represents and warrants that on and as of the date hereof and after
giving effect to this Amendment (a) all of the representations and warranties
contained in the Repurchase Agreement are true, correct and complete in all
material respects as of the date hereof as though made on and as of such date,
except for changes permitted by the terms of the Repurchase Agreement, and (b)
no Default or Event of Default has occurred and is continuing.
11.    Authority, No Conflict, No Consent Required. The Seller represents and
warrants that the Seller has the limited liability company power and authority
to enter into this Amendment and has duly authorized as appropriate the
execution and delivery of this Amendment by proper limited liability company
action and none of the agreements contained herein contravene or constitute a
default under any material agreement, instrument or indenture to which the
Seller is a party or a signatory or any provision of the Seller’s Articles of
Organization, Operating Agreement or any requirement of law, or result in the
imposition of any Lien on any of its property under any agreement binding on or
applicable to the Seller or any of its property except, if any, in favor of the
Buyers. The Seller represents and warrants that no consent, approval or
authorization of or registration or declaration with any Person, including but
not limited to any governmental authority, is required in connection with the
execution and delivery by the Seller of this Amendment or the performance of
obligations of the Seller herein described, except for those which the Seller
has obtained or provided and as to which the Seller has delivered certified
copies of documents evidencing each such action to the Buyers.
12.    No Adverse Claim. The Seller hereby warrants, acknowledges and agrees
that no events have taken place and no circumstances exist at the date hereof
which would give the Seller a basis to assert a defense, offset or counterclaim
to any claim of the Agent or the Buyers with respect to the Seller’s obligations
under the Repurchase Agreement as amended by this Amendment.
13.    Conditions Precedent. This Amendment shall become effective (the
“Amendment Effective Date”) according to the terms and as of the date hereof,
upon satisfaction of the following conditions:
(a)
Receipt by the Agent of this Amendment duly executed by the Seller, the Agent
and the Buyers.

(b)
Agent shall have received fully executed Affidavits Regarding Out-Of-State
Execution by the Borrower, Agent and Branch Banking and Trust Company.

14.    Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Repurchase Agreement and the other Repurchase Documents and except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Repurchase Agreement and each other Repurchase Document are ratified and
confirmed and shall continue in full force and effect.
15.    Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
16.    Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
are hereby amended so that any reference in such Repurchase Documents to the
Repurchase Agreement shall mean a reference to the Repurchase Agreement as
amended and modified hereby.
17.    Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Michigan as applicable to the
Repurchase Agreement.
18.    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, the Buyers, the Seller and their respective successors
and assigns, except that the Seller may not assign or transfer any of its rights
or obligations hereunder without the prior written consent of each of the
Buyers.
19.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.
20.    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
21.    ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO, AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.
[Remainder of This Page Intentionally Left Blank]





In witness whereof the parties have caused this Amendment to be executed as of
the date first written above.
PULTE MORTGAGE LLC,
as Seller and Servicer




By: \s\ Ralph Nowicki    
Name: Ralph Nowicki    
Title: SVP/CFO    




COMERICA BANK, as Agent, Lead Arranger and a Buyer




By: \s\ Jennifer Schachrerle            
Name: Jennifer Schachterle
Title: Senior Vice President




BMO HARRIS BANK N.A.




By: \s\ Daniel Ryan                
Name: Daniel Ryan                
Title: Vice President                






BRANCH BANKING AND TRUST COMPANY




By: \s\ Chad Cain                
Name: Chad Cain                
Title: Vice President                

































SCHEDULE BC
TO Master Repurchase Agreement

The Buyers’ Committed Sums
(in dollars)
From August 3, 2018 through and including September 23, 2018
Buyer
Committed Sum
Comerica Bank


$100,002,000


BMO Harris Bank N.A.


$99,999,000


Branch Banking and Trust Company


$99,999,000


Maximum Aggregate Commitment


$300,000,000





From September 24, 2018 through and including December 25, 2018
Buyer
Committed Sum
Comerica Bank


$133,336,000


BMO Harris Bank N.A.


$133,332,000


Branch Banking and Trust Company


$133,332,000


Maximum Aggregate Commitment


$400,000,000





From December 26, 2018 through and including January 14, 2019
Buyer
Committed Sum
Comerica Bank


$173,336,800


BMO Harris Bank N.A.


$173,331,600


Branch Banking and Trust Company


$173,331,600


Maximum Aggregate Commitment


$520,000,000





January 15, 2019 through and including March 24, 2019
Buyer
Committed Sum
Comerica Bank


$80,001,600


BMO Harris Bank N.A.


$79,999,200


Branch Banking and Trust Company


$79,999,200


Maximum Aggregate Commitment


$240,000,000





March 25, 2019 through maturity
Buyer
Committed Sum
Comerica Bank


$116,669,000


BMO Harris Bank N.A.


$116,665,500


Branch Banking and Trust Company


$116,665,500


Maximum Aggregate Commitment


$350,000,000







Detroit_15577808_3